--------------------------------------------------------------------------------

Exhibit 10.12
 
 
TRUSTEE RESTRICTED COMMON SHARE GRANT AGREEMENT
(TIME VESTED)
 
          THIS RESTRICTED COMMON SHARE GRANT AGREEMENT (TIME VESTED) (this
“Agreement”) is entered into as of March 25, 2009 (the “Effective Date”), by and
between Whitestone REIT, a Maryland real estate investment trust (the
“Company”), and Jack L. Mahaffey (the “Trustee”).
 
          WHEREAS, the Trustee serves on the Board of Trustees of the Company
and in connection therewith has rendered or will render services for and on
behalf of the Company and/or its subsidiaries or affiliates;
 
         WHEREAS, the Company believes the Trustee should have interests that
are aligned with the interests of the Company’s shareholders; and
 
         WHEREAS, the Company desires to compensate to grant the Trustee common
shares of beneficial interest, par value $0.001 per share, of the Company (the
“Common Shares”).
 
          NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Trustee, as follows:
 
          1. Restricted Common Share Grant. The Trustee is hereby granted 5,000
 Common Shares (the “Shares”) subject to the restrictions and on the terms and
conditions set forth in this Agreement (the “Grant”).
 
          2. Restriction on the Shares.
 
          (a) Period of Restriction. Except as otherwise set forth herein, all
the Shares issued to the Trustee pursuant to this Agreement shall be subject to
a period of restriction (the “Period of Restriction”) during which the Trustee’s
rights in and to such Shares shall be subject to the limitations and obligations
set forth in this Section 2.
 
          (b) Lapse of Period of Restriction. The Period of Restriction shall
lapse in accordance with the provisions of Exhibit A, which is attached hereto
and forms part of this Agreement. During the period that the Shares are subject
to the Period of Restriction, such Shares are referred to herein as “Restricted
Common Shares.”
 
          (c) Termination of Trustee. Notwithstanding any other provision of
this Agreement to the contrary, if the Trustee’s position as trustee of the
Company terminates for any reason (or no reason), other than the Trustee’s death
or Disability (defined as a disability that would qualify as a total and
permanent disability under the Company’s then current long-term disability
plan), any Restricted Common Shares that are subject to the Period of
Restriction on the date of the Trustee’s termination shall be immediately
forfeited by the Trustee and shall be automatically transferred to and
reacquired by the Company at no cost to the Company, and neither the Trustee nor
his or her heirs, executors, administrators or successors shall have any right
or interest in such Restricted Common Shares. In the event of the Trustee’s
death or Disability, any Restricted Common Shares that are subject to the Period
of Restriction on the date of death or Disability shall immediately vest and the
Trustee or his or her heirs, executors, administrators or successors shall have
the right and interest in such Restricted Common Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
          (d) Escrow. Upon the Trustee’s execution and delivery of this
Agreement, the Trustee agrees to concurrently deliver one or more executed stock
powers as requested by the Company, duly endorsed in blank for transfer, in the
form attached hereto as Exhibit B, which shall be deposited with the Company
during the Period of Restriction. Each certificate representing Restricted
Common Shares shall bear the following legend until the lapse of the Period of
Restriction with respect to the shares represented by such certificate:

 
Transfer of this certificate and the shares represented hereby is restricted
pursuant to the terms of the Restricted Common Share Grant Agreement pertaining
to the shares represented hereby, dated as of _________ , 200[_], (the
“Agreement”). Copies of the Agreement are on file at the offices of Whitestone
REIT.

 
The certificates representing the Restricted Common Shares along with the stock
power(s) shall be held in escrow by the Company until such time as either (i)
the Period of Restriction with respect to all of such Restricted Common Shares
lapses in accordance with this Agreement, in which case the shares shall be
delivered to the Trustee, or (ii) any such Restricted Common Shares are
forfeited pursuant to this Agreement, in which case such shares shall be
transferred to and reacquired by the Company in accordance with Section 2(c) of
this Agreement.
 
          (e) Distributions. All cash distributions on the Restricted Common
Shares shall be paid directly to the Trustee and shall not be held in escrow.
Any new, substituted or additional securities or other property issued in
respect of Restricted Common Shares shall be held in escrow, together, where
applicable, with appropriate stock powers, assignments or other transfer
documents which the Trustee hereby agrees to execute as a condition to receipt
of such securities or other property. If the Restricted Common Shares in respect
of which such securities or other property was issued are forfeited to the
Company pursuant to Section 2(c) of this Agreement, then such securities or
other property shall be immediately forfeited to the Company and automatically
transferred to and reacquired by the Company at no cost to the Company, to the
same extent and in accordance with Section 2(c) of this Agreement as if such
securities or other property were Restricted Common Shares hereunder.
 
           3. Rights as a Shareholder. Upon the Trustee’s execution and delivery
of this Agreement and until such time as the Restricted Common Shares are
forfeited to the Company as set forth herein, the Trustee shall be the record
owner of the Restricted Common Shares and, subject to the terms of this
Agreement, shall have all rights of a shareholder with respect to the Restricted
Common Shares, including the right to vote the Restricted Common Shares and
subject to the terms of Section 2 hereof, to receive dividends and distributions
with respect to the Restricted Common Shares.
 
4. Change in Control. Notwithstanding Section 2 of this Agreement, if the
Trustee holds Restricted Common Shares at the time a Change in Control (as
defined below) occurs, the Period of Restriction with respect to such Restricted
Common Shares granted in Section 1 shall automatically lapse immediately prior
to the consummation of such Change in Control.
 
 
2

--------------------------------------------------------------------------------

 
 
A Change of Control is defined as any of the following events:

       
          (i) any person or entity, including a “group” as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, other than the Company or a
wholly-owned subsidiary thereof or any employee benefit plan of the Company or
any of its subsidiaries, becomes the beneficial owner of the Company’s
securities having 35% or more of the combined voting power of the then
outstanding securities of the Company that may be cast for the election of
trustees of the Company (other than as a result of an issuance of securities
initiated by the Company in the ordinary course of business);
         
          (ii) as the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor company or entity entitled to vote generally in the election of the
trustees of the Company or such other corporation or entity after such
transaction are held in the aggregate by the holders of the Company’s securities
entitled to vote generally in the election of trustees of the Company
immediately prior to such transaction;
         
          (iii) during any period of two (2) consecutive years, individuals who
at the beginning of any such period constitute the Board of Trustees of the
Company cease for any reason to constitute at least a majority thereof, unless
the election, or the nomination for election by the Company’s shareholders, of
each trustee of the Company first elected during such period was approved by a
vote of at least two-thirds (2/3rds) of the trustees of the Company then still
in office who were (a) trustees of the Company at the beginning of any such
period, and (b) not initially (1) appointed or elected to office as result of
either an actual or threatened election and/or proxy contest by or on behalf of
a person other than the Board of Trustees of the Company, or (2) designated by a
person who has entered into an agreement with the Company to effect a
transaction described in (i) or (ii) above or (iv) or (v) below;
         
          (iv) a complete liquidation or dissolution of the Company; or
         
          (v) the sale or other disposition of all or substantially all of the
assets of the Company to any Person (other than a transfer to a subsidiary)).
 

 
 
3

--------------------------------------------------------------------------------

 
 
          5. Withholding. If the Trustee makes an election under Section 83(b)
of the Internal Revenue Code of 1986 (the “Code”) with respect to the Restricted
Common Shares, the grant made pursuant to this Grant shall be conditioned upon
the prompt payment to the Company of any applicable withholding obligations or
withholding taxes by the Trustee (“Withholding Taxes”). Failure by the Trustee
to pay such Withholding Taxes will render this Grant null and void ab initio and
the Restricted Common Shares granted hereunder will immediately be canceled. If
the Trustee does not make an election under Section 83(b) of the Code with
respect to the Restricted Common Shares, upon the lapse of the Period of
Restriction with respect to any portion of the Restricted Common Shares (or
property distributed with respect thereto), the Company shall satisfy the
required Withholding Taxes as set forth in the Internal Revenue Service
guidelines for the employer’s minimum statutory withholding with respect to
Trustee and issue vested shares to the Trustee without restriction. In the sole
discretion of the Company, the Company may satisfy the required Withholding
Taxes by withholding from the Restricted Common Shares included in the Grant
that number of whole shares necessary to satisfy such taxes as of the date the
restriction lapse with respect to such Restricted Common Shares based on the
Fair Market Value of the Shares (defined for purposes of this Grant, as of any
date (i) the average of the closing sales prices of the Common Shares on all
national securities exchanges on which the Common Shares may at the time be
listed, or any other such exchange on which the Common Shares are traded, on
such date, or in the absence of reported sales on such date, the average closing
sales prices on the immediately preceding date on which sales were reported,
(ii) if on any day the Common Shares shall not be quoted on a national
securities exchange, the average of the high and low bid and asked prices on
such day in the over-the-counter market as reported by National Quotation Bureau
Incorporated, or any similar successor organization, or (iii) in the event there
is no public market or over-the-counter market for the Common Shares on such
date, the fair market value as determined, in good faith, by the Board of
Trustees of the Company in its sole discretion).
 
          6. Restrictions on Transfer. During the Period of Restriction, the
Trustee shall not sell, transfer, pledge, hypothecate, assign, exchange or
otherwise dispose of the Restricted Common Shares. Any attempted sale, transfer,
pledge, hypothecation, assignment, exchange or other disposition shall be null
and void and of no force or effect and the Company shall have the right to
disregard the same on its books and records and to issue “stop transfer”
instructions to its transfer agent.
 
          7. Consent to Electronic Delivery. The Company may choose to deliver
certain statutory materials relating to the Grant in electronic form. By
accepting this Agreement, the Trustee agrees that the Company may deliver any
documents required by the Securities and Exchange Commission and the Company’s
annual report to the Trustee in an electronic format. If at any time the Trustee
would prefer to receive paper copies of these documents, please contact Chief
Financial Officer of the Company to request paper copies of these documents.
 
          8. No Rights Conferred. Nothing in this Agreement shall give the
Trustee any right to continue in the employ or service of the Company, any
affiliate or any subsidiary and/or as a member of the Company’s Board of
Trustees or in any other capacity, or interfere in any way with the right of the
Company, any affiliate or any subsidiary to terminate the employment or services
of the Trustee.
 
 
4

--------------------------------------------------------------------------------

 
 
          9. Adjustments. All references to the number and class of shares
covered by this Agreement and other terms in this Agreement may be appropriately
adjusted, by a vote of the majority of the members of the Board of Trustees of
the Company, in the event of certain unusual or non-recurring transactions,
including an unusual or non-recurring dividend or other distribution (whether in
the form of an extraordinary cash dividend, dividend of Common Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Shares or other securities of the Company,
issuance of warrants or other rights to purchase Common Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Common Shares. In such an event, the Board of Trustees of the
Company may in an equitable and proportionate manner (and, as applicable, in
such equitable and proportionate manner as is consistent with Sections 422 and
409A of the Internal Revenue Code of 1986, as amended from time to time (the
“Code”) and the regulations thereunder and with Section 162(m) of the Code)
either: (i) adjust the number of Shares, provided that the number of Shares
shall always be a whole number; (ii) provide for an equivalent award in respect
of securities of the surviving entity of any merger, consolidation or other
transaction or event having a similar effect; or (iii) make provision for a cash
payment to the Trustee for the Shares.
 
          10. Compliance with Section 409A of the Code. The Trustee hereby
consents (without further consideration) to any change to this Agreement or the
Grant so the Trustee can avoid paying penalties under Section 409A of the Code,
even if those changes affect the terms and conditions of this Agreement of the
Grant and reduce its value or potential value.
 
          11. Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and permitted assigns. This Agreement may
not be assigned or transferred in whole or in part by the Trustee, nor may the
Trustee delegate any duty or obligation under this Agreement, and any attempt to
so assign, transfer or delegate shall be null and void and of no force or
effect.
 
          12. Interpretation of this Agreement. All determinations and
interpretations made by the Board of Trustees of the Company with regard to any
questions arising under this Agreement shall be final, binding and conclusive as
to all persons, including without limitation the Trustee and any person claiming
rights from or through the Trustee.
 
          13. Venue. Each party to this Agreement hereby irrevocably (i)
consents and submits to the exclusive jurisdiction of the state and federal
courts in Harris County, Texas in connection with any disputes arising out of
this Agreement, and (ii) waives any objection based on venue or inconvenient
forum with respect to any action instituted therein arising under this Agreement
or the transactions contemplated hereby, and agrees that any dispute with
respect to such matters shall be heard only in the courts described above.
 
          14. Governing Law; Entire Agreement; Amendment. This Agreement shall
be governed by and construed in accordance with the laws of the State of
Maryland, without regard to such state’s conflict of laws principles. This
Agreement constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. This Agreement may be amended by a majority of the members of the Board
of Trustees, subject to the Trustee’s consent if such amendment materially and
adversely affects the rights of the Trustee, except that the consent of the
Trustee shall not be required for any amendment made pursuant to Section 10 of
this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
          15. Tax Elections. THE TRUSTEE UNDERSTANDS THAT HE OR SHE (AND NOT THE
COMPANY) SHALL BE RESPONSIBLE FOR THE TRUSTEE’S OWN TAX LIABILITY THAT MAY ARISE
AS A RESULT OF THE ACQUISITION OF THE SHARES HEREUNDER. THE TRUSTEE ACKNOWLEDGES
AND AGREES THAT HE OR SHE HAS CONSIDERED THE ADVISABILITY OF ALL TAX ELECTIONS
IN CONNECTION WITH THE ISSUANCE OF THE SHARES, INCLUDING THE MAKING OF AN
ELECTION UNDER SECTION 83(b) OF THE CODE. THE TRUSTEE FURTHER ACKNOWLEDGES AND
AGREES THAT, IF THE TRUSTEE DETERMINES TO MAKE AN ELECTION UNDER SECTION 83(b)
OF THE CODE, (i) THE TRUSTEE (AND NOT THE COMPANY) IS SOLELY RESPONSIBLE FOR
PROPERLY AND TIMELY COMPLETING AND FILING ANY SUCH SECTION 83(b) ELECTION, AND
(ii) THE TRUSTEE AGREES TO TIMELY PROVIDE A COPY OF THE ELECTION TO THE COMPANY
AS REQUIRED UNDER THE CODE.
 
          16. Notices. Any notice, demand or request required or permitted to be
given under this Agreement shall be in writing and shall be deemed given (i)
when delivered personally, or (ii) three days after being deposited in the
United States mail, by certified or registered mail, postage prepaid, or (iii)
the next business day after sent by nationally recognized overnight delivery
service, and addressed, if to the Company, at its principal place of business,
Attention: Chief Financial Officer, and if to the Trustee, at his or her most
recent address as shown in the employment or stock records of the Company.
 
          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first written above.

       
Whitestone REIT
       
By:
/s/ James C. Mastandrea            
Name:
      James C. Mastandrea        
Title:
      Chairman of the Board of Trustees        
Trustee:   /s/ Jack L. Mahaffey
        
Date:
March 25, 2009      

 
 
6

--------------------------------------------------------------------------------

 
 
Exhibit A
 
LAPSE OF PERIOD OF RESTRICTION

         
Number of Shares
 
Vesting Date
 
Percentage
of Shares
                   
5,000
 
March 25, 2010
 
34%
   
March 25, 2011
 
33%
   
March 25, 2012
 
33%

 
 
7

--------------------------------------------------------------------------------

 
 
Exhibit B
 
STOCK POWER
 
For value received, I hereby sell, assign and transfer unto
___________________________ Common Shares of Whitestone REIT standing in my name
on the books of said Company represented by Certificate(s) Number(s) ______
herewith, and do hereby irrevocably constitute and appoint ______ attorney to
transfer the said stock on the books of said Company with full power of
substitution in the premises.

   
Date:
     
Printed Name:
     
Signature:
     
Witness Signature:
 

 
 
8